                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Tracie-Ann Williams,                                            Case No. 3:17-cv-2524


                        Plaintiff,

        v.                                                      ORDER


Commissioner of Social Security,


                        Defendant.


        Before me is the September 18, 2018 Report and Recommendation of Magistrate Judge

Jonathan D. Greenberg, recommending I affirm the decision of the Commissioner of Social Security

denying the application of pro se Plaintiff Tracie-Ann Williams for Disability Insurance Benefits.

(Doc. No. 13).


        Under federal law, “[w]ithin fourteen days after being served with a copy, any party may

serve and file written objections to such proposed findings and recommendations as provided by

rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

The Clerk of Court mailed a copy of the Report and Recommendation to Williams on October 15,

2018. The fourteen-day period elapsed on November 4, 2018, see Fed. R. Civ. P. 6(a)(1) and (d), and

no objections have been filed.


        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the Report and

Recommendation. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also
Walters, 638 F.2d at 950 (6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987) (“only those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review”).

        Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 13), in its entirety as the Order of the Court, and affirm the

Commissioner’s decision. As the failure to file objections to a magistrate judge’s Report and

Recommendation also waives appellate review, Smith, 829 F.2d at 1373, I decline to issue a certificate

of appealability.


        So Ordered.



                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                     2
